Case 2:19-mj-00095 Document 1 Filed 09/06/19 Page 1 of 11 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT | FILE) |

for the
Southern District of West Virginia

  

 

vse RORY L. PERRY II, CLERK
Niebt U.S. District Court
Southern District of West Virginia

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

 

Case No. 2:19-mj-00095
2607 6th Avenue, Charleston, Kanawha County, West Virginia

ee OE SE

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of West Virginia , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
um contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. Section 841 (a) Distribution of a controlled substance
21 U.S.C. Section 846 Conspiracy to distribute a controlled substance

The application is based on these facts:

See attached affidavit.

wo Continued on the attached sheet.

O1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Bet i

¥ Applicant’s signature
Joshua D. Mehall, United States Postal Inspector

 

Printed name and title

 

 

Sworn to before me and signed in my presence.
NWO L
————_ ‘ J
ANT A —— jane
_ Jullge’s signature
City and state: Charleston, West Virginia Dwane L. Tinsley, United States Magistrate Judge

 

 

Printed name and title
Case 2:19-mj-00095 Document1 Filed 09/06/19 Page 2 of 11 PagelD #: 2

AFFIDAVIT

 

STATE OF WEST VIRGINIA

COUNTY OF KANAWHA, to-wit:

I, Joshua D. Mehall, being duly sworn, hereby depose and state as
follows:

1. I am a United States Postal Inspector employed with the
United States Postal Inspection Service since February 2007. My
responsibilities include the investigation of crimes involving the
United States Postal Service and crimes furthered through the use
of the United States Mail. This includes the investigation of
controlled substances sent through the United States Mail. I have
extensive experience with narcotics investigations and in the
interdiction of illegal drugs shipped via the United States Mail,
and have received training relative to criminal investigations and
narcotics trafficking from the United States Postal Inspection
Service. I have further been trained to locate, identify, and
disrupt drug trafficking organizations engaged in ongoing and
repeated transmission of illegal controlled substances and the
proceeds from the sale and distribution of controlled substances
via the United States Mail. I have personally identified and
disrupted numerous such organizations in the past and employ
substantive investigative techniques to identify and stop subjects
who have used and by apparent indications intend to continue to

use the United States Mail as a means of engaging in such illicit
Case 2:19-mj-00095 Document1 Filed 09/06/19 Page 3 of 11 PagelD #: 3

activity. In this capacity, I have been the affiant on numerous
federal search and seizure warrants.

2. In a substantial number of residential searches executed
in connection with the drug investigations in which my office and
I have been involved, the following kinds of drug-related evidence
have typically been recovered: (1) controlled substances; (2)
paraphernalia for using, packaging, processing, weighing, and
distributing controlled substances, for example: scales,
precursors, cutting agents, funnels, sifters, grinders, glass
panes and mirrors, razor blades, plastic bags, and heat-sealing
devices; (3) books, records, receipts, notes, ledgers and other
papers relating to the distribution of controlled substances; (4)
personal books and papers reflecting names, addresses, telephone
numbers, and other contact/identification data relating to the
distribution of controlled substances; (5) cash, currency, and
records relating to income and expenditures of money and wealth
relating to controlled substances, for example, money order, wire
transfer and cashier's check receipts, bank statements, passbooks,
checkbooks, and check registers. In addition, during the course
of said residential searches, the agents have also found items of
personal property which tend to identify the person(s) in
residence, occupancy, control or ownership of the subject
premises. Such identification evidence is typical of the articles

people commonly maintain in their residences, such as cancelled
Case 2:19-mj-00095 Document 1 Filed 09/06/19 Page 4 of 11 PagelD #: 4

mail, deeds, leases, rental agreements, photographs, personal
telephone books, diaries, utility and telephone bills, statements,
identification documents, and keys.

3. Based upon my experience and training, as well as the
corporate knowledge and experience of other agents and law
enforcement, I am aware that it is generally a common practice for
drug traffickers to store their drug inventory and drug-related
paraphernalia (as described above) in their residences.
Furthermore, it is generally a common practice for drug traffickers
to maintain in their residences records relating to their drug
trafficking activities. Because drug traffickers in many
instances will "front" (i.e., sell on consignment) controlled
substances to their clients, or alternatively, will be "fronted"
controlled substances from their suppliers, such record-keeping is
necessary to keep track of amounts paid and owed, and such records
will also be maintained close at hand so as to readily ascertain
current balances. Additionally, telephone/address listings of
clients and suppliers necessarily must be maintained and
immediately available in order to efficiently conduct their drug
trafficking business. Moreover, it is also a generally common
practice for traffickers to conceal at their residences large sums
of money, either the proceeds from drug sales or to be utilized to

purchase controlled substances. In this connection, drug

traffickers typically make use of wire transfers, cashier's
Case 2:19-mj-00095 Document1 Filed 09/06/19 Page 5 of 11 PagelD #: 5

checks, and money orders to pay for controlled substances.
Evidence of such financial transactions and records relating to
income and expenditures of money and wealth in connection with
drug trafficking would also typically be maintained in residences.

4. I am also aware from my own experience and training that
it is a very common practice for drug traffickers to maintain
firearms and ammunition in their residences for the purpose of
protecting their drug inventory and drug proceeds stored there,
not only from law enforcement personnel but also other drug
traffickers who may attempt to steal drugs or money. Firearms and
ammunition have been recovered in a large majority of residence
searches in the drug investigations in which I have been involved.

5. It is also a common practice for drug traffickers to
maintain mobile or portable cellular telephones close at hand in
order to facilitate their drug trafficking business. Such
equipment permits traffickers to remain in close and nearly
instantaneous communication with their customers and suppliers.
Cellular telephones also typically have electronic memory
capability within which frequently-called telephone numbers can be
stored and "“speed-dialed". Moreover, in a number of other drug
trafficking investigations, the electronic memories of such
cellular telephones have been found to contain the contact
telephone numbers of other persons identifiable as being involved

in the drug trafficking activity under investigation.
Case 2:19-mj-00095 Document1 Filed 09/06/19 Page 6 of 11 PagelD #: 6

BACKGROUND OF INVESTIGATION

 

6. Since January 2018, your affiant has been working an
investigation, with other agencies, involving the distribution of
large quantities of methamphetamine coming from Los Angeles,
California to multiple addresses in and around the greater
Charleston, West Virginia area. Your affiant has seized US Mail
packages containing large amounts of methamphetamine as part of
this investigation. As part of the investigation, law enforcement
has an ongoing Mail Watch seeking large parcels originating from
Los Angeles, California and surrounding areas destined to
addresses in the greater Charleston, West Virginia area.

7. On September 4, 2019, your affiant was notified that there
was a suspicious package: a U.S. Postal Service Priority Mail
Package bearing tracking number “9505513908479246248353”" with a
return address of “Tony Alston, 4426 11% Ave, Los Angeles, CA
90008” and a delivery address of “Mark Alston, 174 Wertz Ave,
Charleston WV, 25311” (hereinafter referred to as the “SUBJECT
PARCEL”). The SUBJECT PARCEL is a larger brown box with a
handwritten Priority Mail Label. SUBJECT PARCEL was mailed on
September 3, 2019 from Los Angeles, California with $74.35 postage
affixed. The SUBJECT PARCEL is presently located at 2607 6t® Avenue,
Charleston, West Virginia 25387. The SUBJECT PARCEL matched the

characteristics of the Mail Watch inbound from Los Angeles,
Case 2:19-mj-00095 Document1 Filed 09/06/19 Page 7 of 11 PagelD #: 7

California to “174 Wertz Ave, Charleston, WV 25311”. Your affiant
and other law enforcement proceeded to the Charleston Mail
Processing and Distribution Center (P&DC), and identified and
reviewed the SUBJECT PARCEL, and found, among other
characteristics, the SUBJECT PARCEL bore a handwritten label, was
excessively taped, and was being sent from California, a known
source state for illegal drugs coming into the Southern District
of West Virginia.

8. On September 5, 2019, Deputy Keadle, Kanawha County
Sherriff’s Office (KCSO), provided her trained narcotic detection
dog, “Paco”. Paco has experience with narcotics investigations
including drug parcels and was last certified in April 2019. The
SUBJECT PARCEL was placed in a line-up with four (4) additional
boxes of various shapes and sizes. Paco conducted an exterior
examination of all the parcels. Dep. Keadle informed me that Paco
positively alerted on the SUBJECT PARCEL indicating the presence
of the odor of a controlled substance.

9. On September 5, 2019, PI Mehall applied for and received
a federal search warrant for the SUBJECT PARCEL. Upon executing
the warrant, law enforcement seized 18 ziploc bags, which were
secreted inside a plastic container inside the SUBJECT PARCEL.
The 18 bags contained a white crystal substance with a total weight
of 18lbs, 4 oz. The crystal substance field tested positive for

methamphetamine.
Case 2:19-mj-00095 Document1 Filed 09/06/19 Page 8 of 11 PagelD #: 8

10. PI Mehall removed approximately 11.2 grams of the crystal
substance as a representative sample to be placed back in the
original packaging for an attempted controlled delivery. The
remainder of the crystal substance was entered into evidence. The
representative sample was placed back in the original packaging,
along with three reams of paper and additional inside packaging in
order to approximate the weight of the original SUBJECT PARCEL.

11. On September 5, 2019, the SUBJECT PARCEL was delivered
to 174 Wertz Ave, Charleston, WV 25311. The SUBJECT PARCEL was
left on the porch of the residence, and was watched by law
enforcement. A few minutes after the SUBJECT PARCEL was left on
the porch, law enforcement informed PI Mehall that a black male,
later identified as JOHN HARVEY BUSH, JR. (BUSH), had arrived in
a silver Chrysler Aspen with a West Virginia license plate number
45D359 (SUBJECT VEHICLE). The license plate for SUBJECT VEHICLE
was later confirmed to belong to a J.H. Bush. BUSH exited SUBJECT
VEHICLE, picked up SUBJECT PARCEL, and then returned to SUBJECT
VEHICLE placing SUBJECT PARCEL in the back seat.

12. Law enforcement followed BUSH to 2607 6t® Avenue,
Charleston, West Virginia (SUBJECT RESIDENCE). BUSH parked
SUBJECT VEHICLE on the street, removed SUBJECT PARCEL from the
back seat, and entered SUBJECT RESIDENCE. Law enforcement
approached SUBJECT RESIDENCE and knocked on the front door. BUSH

looked out the front window and then fled through the back door.
Case 2:19-mj-00095 Document 1 Filed 09/06/19 Page 9 of 11 PagelD #: 9

Officers stationed at the back of SUBJECT RESIDENCE were able to
apprehend BUSH as he exited.

13. Detective Seth Johnson, Charleston Police Department
provided his trained narcotic detection dog, “Rex”. Rex has
experience with narcotics investigations and was last certified in
April 2019. Rex performed an open air sniff of the SUBJECT VEHICLE.
Det. Johnson informed your affiant that Rex positively alerted on
the SUBJECT VEHICLE indicating the presence of the odor of a
controlled substance.

14. Based on the information contained herein, your affiant
maintains there is probable cause to believe that the SUBJECT
RESIDENCE - 2607 6th Avenue, Charleston, West Virginia - contains
controlled substances, and/or proceeds which are evidence thereof,
and/or contraband, in violation of Title 21, United States Code,
Sections 841(a)(1) and 846.

Further your affiant sayeth naught.

Mi e~

JOSAGK’ D. MERALL
PGSTAL INSPECTOR

Sworn to before me, and subscribed in my presence, this 5th

Day of September, 2019, ~~)

DWANE L. TINSLEY
_UNITED STATES MAGISTRATE JUD

 
Case 2:19-mj-00095 Document 1 Filed 09/06/19 Page 10 of 11 PagelD #: 10

ATTACHMENT A

The residence is described as a one story, stone single-
family house with the numbers 2607 in white attached to the
railing on the front porch. The residence is located at U.S.
Postal address of 2607 6t Avenue, Charleston, Kanawha County,
West Virginia.

The premises to be searched shall also include the home,
garage, any and all yards, outbuildings, storage areas, motor
vehicles, recreational vehicles, motor homes, vessels, sheds,

animal cages, and mailboxes assigned.
Case 2:19-mj-00095 Document 1 Filed 09/06/19 Page 11 of 11 PagelD #: 11

ATTACHMENT B

1. Evidence of Drug Trafficking: Controlled substances,
packaging materials, scales, cutting agents, presses, rubber
bands, plastic bags, discarded wrappers, ledgers, bills of sale,
owe sheets, lists of telephone numbers or other contact
information, identifying information of customers and/or
suppliers, documents related to the electronic transfer of money
to include receipts for Western Union, MoneyGram and the like,
prepaid debit cards, items associated with the use of controlled

substances such as smoking devices, needles, items with suspected
drug residue;

2. Evidence of Maintaining a Drug-Involved Premises:
Utility bills, deeds, mortgage records, identification documents,
and mail;

3. Electronic devices, to include, but not limited to:
cellular telephones

4, Evidence of Firearms Possession and Use: Firearms,
ammunition, bills of sale, firearm boxes and packaging, receipts
relative to the purchase firearms and ammunition, photographs of
firearms, holsters, slings, ammunition belts, and body armor;

5. Fruits of Criminal Activity: United States currency, all
documents showing the purchase, ownership, lease (as lessor or
lessee), or sale of any asset, personal or real to include

automobiles, boats, motorcycles or similar motorized conveyances
to include deeds, titles, and bills of sale.
